Citation Nr: 0205835	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  94-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been received to 
reopen claims for service connection for personality disorder 
and post-traumatic stress disorder.

(The issues of entitlement to service connection for low back 
disability, hypertension, and psychiatric disorder to include 
dysthymia, depression, and major depression are the subject 
of Board-level development at this time, and a Board decision 
on these matters is expected at a later date.)


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975 and from October 1976 to October 1980.  The case came 
before the Board of Veterans' Appeals (the Board) on appeal 
from January 1993 and February 1994 rating decisions of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the January 1993 rating decision, 
the RO denied service connection for residuals of a head 
injury.  In the February 1994 rating decision, the RO denied 
service connection for a back disorder, clinical depression, 
and hypertension and denied reopening claims for service 
connection for personality disorder and post-traumatic stress 
disorder.

The Board rendered decisions on the claims in June 1999.  
However, in October 2001, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decisions and 
remanded the matters to the Board in order for it to 
readjudicate the claims in light of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  

The Board has determined that Board-level development of the 
claims for service connection for a back disability; a 
psychiatric disorder to include dysthymia, depression, and 
major depression; and hypertension is indicated in light of 
the VCAA.  Accordingly, the Board will defer rendering 
decisions on those claims until after that development has 
taken place through the Board.  The veteran will be further 
notified about that development via separate communication.


FINDINGS OF FACT

1.  Competent evidence of residuals of a head injury or of 
its relationship to service is not of record.

2.  Service connection for a personality disorder was denied 
by the RO in April 1981.  The veteran did not perfect an 
appeal of that decision.

3.  Service connection for post-traumatic stress disorder was 
denied by the RO in December 1981.  The veteran did not 
appeal that decision.

4.  The veteran has not submitted evidence which is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
personality disorder and post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  The April 1981 and December 1981 rating decisions which 
denied service connection for personality disorder and post-
traumatic stress disorder, respectively, are final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (2001).

3.  New and material evidence has not been submitted to 
reopen claims for service connection for personality disorder 
and post-traumatic stress disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of RO rating 
decisions, and that he has been provided a statement of the 
case and other correspondence, informing him of the evidence 
necessary to substantiate his claims and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the January 1993 and February 1994 rating 
decisions, the February 1994 statement of the case, and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. 
Reg. 45620-45632.  VA has made reasonable attempts to obtain 
all such necessary treatment records.  All evidence necessary 
for the determination of the claim appears to be of record, 
and the veteran has been advised as recently as February 2002 
that he has the right to submit additional evidence.  There 
are of record service, VA, and private medical records 
relating to his claims.  

The representative in January 2002 requested that VA obtain 
numerous records.  However, he has not indicated why those 
records which he mentions -- to any extent to which they may 
not already be contained in the claims folder -- are 
necessary or how they are relevant.  VA's "'duty to assist' 
is not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim.  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).

Next, the veteran's representative in September 2001 
insinuated that VA owes the veteran a duty to attempt to 
obtain additional service medical records of treatment at Ft. 
McPherson, Georgia.  However, no such duty is owed.  No 
rational explanation for what benefit any additional records 
which might exist could provide under the circumstances 
present in this case has been offered.  Moreover, in January 
1981, VA asked the National Personnel Records Center to 
furnish all service medical records, and in February 1981, 
the National Personnel Records Center indicated that 
available requested records were forwarded.  In light of the 
evidence received and presumptions created by these regular 
administrative actions, VA's duty to obtain service medical 
records has been fulfilled.  

The veteran's representative alleges a Hayre situation here 
in relationship to the post-traumatic stress disorder claim 
and its allegedly required development, see Hayre v. West, 
188 F.3d 1327, 1332 (Fed. Cir 1999), but this case is 
distinguishable from Hayre, since in this case the veteran 
has no diagnosis of post-traumatic stress disorder and since 
the evidence indicates that all service medical records were 
requested in January 1981 and that available records were 
furnished in February 1981, including records from Ft. 
McPherson, Georgia dated in March 1977, October and November 
1979, and January 1980 which provide enough information.  

Essentially, it appears, the representative is requesting 
that VA attempt to obtain service medical records which are 
already of record or are unavailable.  An attempt to obtain 
additional service medical records under the circumstances 
present is not necessary.  Gobber v. Derwinski, 2 Vet. App. 
470 (1992) ("'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim").

The Board notes also that the representative in September 
2001 requested additional service medical record development 
in relationship to the head injury residuals claim.  The 
situation is similar to the one described above, however, and 
so there is no duty to attempt to obtain additional service 
medical records.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with 38 C.F.R. § 3.103, 38 C.F.R. § 3.159 as amended 
[see 66 Fed. Reg. 45620-45632 (Aug. 29, 2001)], and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claims.

In the circumstances of this case, a remand to the RO to 
ensure compliance with the VCAA and the amendments to 
38 C.F.R. would serve no useful purpose, as compliance is 
present.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would result in no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. as amended retroactively on 
August 29, 2001, VA's development and adjudication of the 
veteran's claims was consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.159 and 3.326(a).  VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample process to provide evidence and argument in 
support of his claim.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.

Next, the representative in January 2002 submitted evidence 
and indicated that the veteran was not waiving RO 
consideration of it.  However, those records which were 
submitted which were not duplicates of evidence previously 
considered are not relevant to the determinations of the 
claims for service connection for residuals of a head injury, 
personality disorder, or post-traumatic stress disorder.  
Accordingly, remand for RO consideration of them in 
conjunction with these claims is not required.  They do not 
purport that the veteran has residuals of a head injury or 
post-traumatic stress disorder or that they are related to 
service.  Those records which are duplicates of records 
previously considered do not warrant remand to the RO either, 
as they do not constitute new evidence per Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2000).

Pertinent law and regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).

Service connection may not be granted for personality 
disorders.  38 C.F.R. § 3.303(c) (2001).

Service connection maybe granted for PTSD when there is 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (2001), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Due consideration is to be given to the places, types, and 
circumstances of a veteran's service as shown by his service 
record, the official history of each organization in which he 
served, his medical records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Prior unappealed RO rating decisions are final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

When a claim has been denied and the decision becomes final, 
new and material evidence must be received to reopen the 
claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet.App. 
140 (1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Evidence is new when it is not cumulative 
of evidence previously considered.  It is material when it is 
relevant and probative, and is so significant that it must be 
considered in order to fairly evaluate the merits of a claim.  
38 C.F.R. § 3.156.  If new and material evidence has not been 
received, the claim may not be reopened, and the evidence is 
not weighed again on the merits.  Manio, 1 Vet.App. at 146.  
In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet.App. 273 (1996).  The benefit of the doubt doctrine 
necessarily lowers the threshold of whether the new and 
material evidence is sufficient to change the outcome, but it 
is error to consider reasonable doubt in deciding whether to 
reopen a claim.  Martinez v. Brown, 6 Vet. App. 462, 464 
(1994).  

Factual background

The veteran has does not claim that his claimed head injury, 
personality disorder, or post-traumatic stress disorder arose 
under combat situations.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

Service medical records reveal that in April 1972, clinical 
evaluation of the head, face, neck, and scalp was normal.  
Psychiatric evaluation was normal.  In a report of medical 
history completed by the veteran at that time, he stated "no" 
to ever having or having now head injury, depression or 
excessive worry, or nervous trouble of any sort.  In August 
1973, the veteran complained of insomnia and problems 
breathing. The examiner noted that the veteran had been 
aboard the ship for three weeks and was having problems 
adjusting to shipboard life.

In February 1975, the veteran underwent a medical examination 
for drug abuse.  The examiner stated that the veteran was not 
a polydrug abuser and that there was no evidence of psychosis 
or physiological withdrawal symptoms.

On service examination in August 1976, the veteran denied 
having or having had head injury, depression or excessive 
worry, or nervous trouble of any sort.  Clinical evaluation 
of the head, face, neck, and scalp was normal, as were 
neurological and psychiatric evaluations. 

On service examination in March 1977, the veteran stated that 
he had or had had migraine headaches and depression or 
excessive worry and nervous trouble of any sort.  He denied 
having or having had head injury.  He stated that he was 
unable to stay in school because of nervous conditions.  He 
reported that he had been treated for a mental condition and 
noted that he was being treated by a neuropsychiatrist and 
that treatment had been going on for two weeks.  Clinical 
evaluation of the veteran's head, face, neck, and scalp was 
normal, as were neurological and psychiatric evaluations.

On service evaluation in January 1978 for left eye 
complaints, the veteran denied trauma to the eye area and the 
diagnosis was headaches.

In October 1979, the veteran was seen for personal problems.  
The psychiatric social worker noted that the veteran had been 
seen about two years ago and had been diagnosed as clinically 
depressed.  The social worker stated that the veteran was 
presently seeking help to deal with situational stress and 
noted that the veteran would be evaluated and followed.  In 
November 1979, it was noted that the veteran was being seen 
for situational stress.  In December 1979, the veteran 
underwent a psychiatric evaluation.  It was noted that the 
veteran had been referred for a summary court martial for 
repeated violations of minor unauthorized absences and that 
the veteran would not accept responsibility for his actions 
and would attempt to transfer his responsibility to others.  
The psychiatrist stated the following, in part:

It should be noted that our clinic became 
involved with [the veteran] on 14 Mar 77 when he 
was referred by a medical officer from the Naval 
Air Station, Marietta, GA.  Mental status 
examination revealed the patient to be 
cooperative and maintaining appropriate eye 
contact throughout the period.  His affect and 
mood were appropriate and he gave no indication 
of any memory impairment. His thought content and 
sentenance were well within normal limits. At 
this time it was evident that [the veteran] was 
not psychotic, could clearly distinguish right 
from wrong with no impairment in his thought 
processes.  However, it did become evident within 
the context of the examination, that the veteran 
did exhibit a personality disorder, specifically 
passive-aggressive behavior with a secondary 
diagnosis of adjustment disorder with disturbance 
of conduct.

In June 1980, the veteran reported that he had felt run down 
off and on for all of his life.  

On service discharge examination in October 1980, the veteran 
denied having or having had dizziness or fainting spells, 
head injury, memory loss, and amnesia, and he reported that 
he had or had had depression or excessive worry, nervous 
trouble of any sort, and periods of unconsciousness.  
Clinical evaluation of the veteran's head, face, neck, and 
scalp was normal, as were neurological and psychiatric 
evaluations.  The examiner remarked in relationship to the 
veteran's history of loss of consciousness, that he had had 
one episode in 1976, related to depression, and that he had 
not had a true loss of consciousness.  He also reported that 
the veteran had seen a psychologist and still saw him from 
time to time.

Service medical records reveal that the veteran complained 
numerous times of having stomach discomfort.  He was 
diagnosed with functional abdominal pain and functional bowel 
syndrome.

The veteran filed a claim for service connection for post-
traumatic stress disorder in December 1980.

The veteran underwent a VA neuropsychiatric examination in 
March 1981.  The VA examiner reviewed the veteran's claims 
folder, reviewed the veteran's history and complaints, and 
interviewed and examined the veteran.  He noted that the 
veteran reported multiple somatic complaints with particular 
reference to his abdomen and noted that the veteran had a 
long history of an inability to get along and an inability to 
fit into the military or civilian life.  The VA examiner 
stated that the veteran had a slight tremor to his extended 
fingers.  His associative processes were entirely normal and 
there were no delusional or hallucinatory elements.  The 
veteran's mood was normal and his sensorium was intact.  The 
VA examiner noted December 1979 and January 1980 service 
evaluation reports, and he stated that he found no 
disagreement with the military diagnosis of passive 
aggressive personality and that post-traumatic stress 
disorder was not found.

The RO denied service connection for passive aggressive 
personality disorder in April 1981, as a constitutional or 
developmental abnormality, and it informed the veteran of its 
decision and of his right to appeal it at that time.  

In June 1981, the veteran disagreed with that decision and 
requested a hearing at the RO.

The RO issued the veteran a statement of the case in July 
1981 which advised him that service connection was denied for 
a mental disorder because service medical records were 
negative for treatment for or diagnosis of a chronic 
psychosis or neurosis while in service.

A hearing was held at the RO in December 1981.  The veteran 
testified about having experiences and symptoms in service 
and felt that he had post-traumatic stress disorder.  

In December 1981, the RO denied service connection for post-
traumatic stress disorder as not shown by the evidence of 
record and informed the veteran of its decision and of his 
right to appeal it in January 1982.  

In a November 1991 private medical record, it was noted that 
the veteran had two episodes of unconsciousness, including 
one which was before he was 10 years old.  The veteran 
reported that after he was 10, he began having seizures.  The 
diagnosis was rule out seizure disorder.

In December 1991, the veteran underwent an examination by a 
private neurologist, Dr. William S. Bikoff.  Dr. Bikoff 
stated that the veteran reported memory loss and possible 
seizures and that the veteran reported numerous head 
injuries, including one from a bar room brawl while in 
service.  The veteran stated that he developed seizures after 
the incident when he was a child and that the seizures had 
continued.  On neurological evaluation, the veteran's 
intellect seemed normal, and so Dr. Bikoff felt that the 
"extremely vague history" the veteran gave was an attempt 
on the veteran's part to be evasive in supplying historic 
details.  Dr. Bikoff stated that although the veteran "may 
have" a seizure disorder, he doubted this and instead, 
suspected a "strong psychogenic overlay."  An EEG done at 
that time was normal for waking and sleeping.  

At a January 1992 private psychological evaluation by R.T. 
Shepherd, Ph. D., the veteran reported that at age 8, his 
father accidentally ran over his head with an automobile and 
that he had been in numerous bar room fights and other 
situations where he was knocked unconscious.  Dr. R. T. 
Shepherd evaluated the veteran and performed and considered a 
battery of tests and stated that despite the veteran's report 
of a head injury when he was a small child and numerous head 
injuries since that time, he was unable to find any evidence 
of organic brain syndrome.  He felt that the veteran's 
"blackout" at a naval air station may well have been an 
emotional thing, and that no brain damage was evident.  The 
diagnoses were major depression and mixed personality 
disorder.

In a December 1991 statement, the veteran stated that he 
wanted to file a claim for service connection for residuals 
of a head injury which he suffered in about 1972 or 1973 
while he was on shore leave while in the navy.  At that time, 
he suffered a blow to the head resulting in a concussion 
which was treated by a medical officer on board ship.  He 
claimed as residuals memory loss, blackouts, and seizures.  
He stated that post-service treatment began for the residuals 
in December 1991.

In February 1999, the veteran stated that he was treated very 
harshly in service by his peers and supervisors, and that his 
service was very stressful and that he received some 
treatment for stress in service.  In March 1999, his 
representative asserted that this information might help 
establish service connection for personality disorder and 
post-traumatic stress disorder.

Analysis

a.  residuals of a head injury

When the evidence is viewed as a whole, it does not appear 
that the veteran injured his head in service.  He denied 
injuring it in service when he was asked about it in service.  
That would have been the time when he would have had the most 
incentive to indicate that he had injured it in service, if 
he had, since he could have benefited from quick evaluation 
and treatment of it.  He sought treatment for other problems 
in service.  The fact that he did not seek treatment for a 
head injury in service suggests, in light of this, that he 
did not have a head injury in service.  Moreover, during 
service, there were no indications clinically, of a head 
injury.  Namely, the veteran's head, face, neck, scalp, and 
neurological findings were reported to be normal during 
service, including on service discharge examination in 
October 1980.  These findings further support the conclusion 
that there was no head injury in service.  

Moreover, it does not appear that the veteran now has any 
residuals of a head injury.  Dr. Bickoff, a neurologist, 
examined the veteran in December 1991 and his impression was 
that the veteran probably did not have a seizure disorder, 
and he did not diagnose any residuals of a head injury.  
Instead, he suspected a "strong psychogenic overlay."  
Moreover, Dr. Shepherd felt that the veteran's in-service 
blackout was probably an emotional thing, and that the 
veteran had no evident brain damage or organic brain 
syndrome.  No medical evidence of record indicates that the 
veteran now has residuals of a head injury.

In short, no residuals of a head injury have been identified 
by any doctor.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau, 2 Vet. App. at 143-44.  Because the 
evidence shows that the veteran does not have residuals of a 
head injury, the claim must be denied.

Although the veteran has stated that he currently suffers 
from residuals of a head injury, it has not been shown that 
he possesses the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 4 Vet. App. at 494.  His assertions of current 
disability and nexus to service are insufficient.  Id.

The veteran's representative in September 2001 requested that 
the Board consider the provisions of 38 C.F.R. § 3.304(b) 
which pertain to the presumption of soundness on service 
entrance.  These provisions need not be discussed, however, 
as it is not shown that the veteran has residuals of a head 
injury.

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.

b.  new and material evidence to reopen claims for service 
connection for personality disorder and post-traumatic stress 
disorder

The Board notes that service connection for passive 
aggressive personality disorder was previously denied by the 
RO in an April 1981 rating decision because such was a 
constitutional or developmental abnormality for which service 
connection could not be granted.  The veteran commenced but 
did not perfect an appeal of that decision.  Thus, it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Service connection for post-traumatic stress disorder was 
previously denied by the RO in a December 1981 rating 
decision because there was no evidence of a current diagnosis 
of post-traumatic stress disorder.  He did not appeal the 
decision, and so it became final.  Id.

A previously denied claim can be reopened with the submission 
of new and material evidence.  38 U.S.C.A. § 5108.  

The April 1981 RO rating decision denying service connection 
for a personality disorder remains final, as it can only be 
reopened with the submission of new and material evidence, 
Wilkins v. Brown, (1996), and new and material evidence has 
not been received.  The evidence which has been received 
since the April 1981 rating decision is cumulative rather 
than new and material; that is, it tends to prove a 
personality disorder, and a personality disorder was already 
proven.  Evidence that merely confirms previously established 
fact is cumulative.  Anglin.  Moreover, service connection 
can not be granted for a personality disorder as personality 
disorders are not subject to service connection.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127; Winn v. Brown, 8 Vet. App. 
510 (1996); Beno v. Principi, 3 Vet. App. 439, 441 (1995).  
Thus, there remains no legal merit to the issue.  See id.

c. Post-traumatic stress disorder

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a).  The Board has determined that the veteran 
has not presented evidence which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The reasons for this determination are explained 
below.

Service connection was previously denied for post-traumatic 
stress disorder in part because there was no competent 
evidence that the veteran had post-traumatic stress disorder.  
Moreover, there was no competent medical evidence of a nexus 
between any such post-traumatic stress disorder and any 
incident of service origin.  Since that determination, the 
veteran has presented no competent evidence of a diagnosis of 
post-traumatic stress disorder or of a relationship between 
it and service.  He has presented no new and material 
evidence.  As such, the claim may not be reopened.  
38 U.S.C.A. § 5108.

The Board notes that the veteran submitted a letter 
indicating that he had experienced stress in service.  
However, that does not constitute new and material evidence.  
New and material evidence would consist of a diagnosis of 
current post-traumatic stress disorder and/or competent 
medical evidence of a nexus between it and service.  
38 C.F.R. § 3.156(a); Evans.  

The veteran's representative in September 2001 asserts that 
testimony from a December 1981 hearing, the transcript of 
which was of record and considered at the time of a December 
1981 RO rating decision, is new and material evidence.  
However, a review of 38 C.F.R. § 3.156(a) clearly indicates 
that that assertion is wrong, since that testimony was 
"previously submitted to agency decisionmakers" and 
38 C.F.R. § 3.156(a) indicates that new and material evidence 
is, inter alia, evidence "not previously submitted to agency 
decisionmakers".

The veteran's representative in September 2001 also asserted 
that the Board should take action to verify stressors which 
the veteran in December 1981 hearing testimony testified 
occurred during service.  However, the provisions of 
38 C.F.R. § 3.304(c) indicate that development of evidence in 
connection with claims for service connection will be 
accomplished when deemed necessary, but that it should not be 
undertaken when evidence present is sufficient for a 
determination of service connection.  Moreover, the 
provisions of 38 C.F.R. § 3.304(f) indicate that service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing it.  In this case, not only is 
there no medical evidence diagnosing it, but also, there is 
evidence indicating that the veteran does not have 
post-traumatic stress disorder.  Thus, the evidence which is 
present is sufficient for a determination of service 
connection, and development is deemed not necessary.  When 
there is no current disability, there can be no successful 
claim.  Brammer.

The benefit of the doubt doctrine does not apply, as it is 
not to be considered in determining whether new and material 
evidence has been received.  Martinez v. Brown, 6 Vet. App. 
462 (1994).  


ORDER

Service connection for residuals of a head injury is denied.  

The petition to reopen the claims for service connection for 
personality disorder and post-traumatic stress disorder is 
denied.






		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

